internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si plr-114007-99 date date re legend grantor - cousin - child - child - child - company - llc - trust a1 - trust a2 - trust a3 - trust b1 - trust b2 - trust b3 - u - v - dear this is in reference to your date correspondence and prior submissions in which you requested rulings regarding the effect of the proposed transfer of assets held in trust to a newly-created entity for federal income gift and generation-skipping_transfer_tax purposes plr-114007-99 the facts submitted are as follows grantor established three irrevocable trusts in trust a1 trust a2 and trust a3 for child child and child respectively child and are the children of grantor’s cousin cousin grantor funded each trust solely with class a and class b common company stock company is a closely-held corporation the trustee of trust a1 is child the trustee of trust a2 is child the trustee of trust a3 is child under the terms of each trust the individual trustee has the power to vote in person or by proxy shares of stock in company held by the trust the dispositive provisions of each trust require that the income be paid to or for the benefit of each respective niece or nephew and upon that income beneficiary’s death the principal to be distributed to that beneficiary’s issue in the event that an income_beneficiary dies without issue surviving the principal will be divided equally between the survivors of child child and child with the income from each share paid to or for their benefit during their lives and the principal of each share distributed to the issue of each respective income_beneficiary grantor also established a testamentary_trust for the benefit of cousin grantor died in and cousin died in upon cousin’s death pursuant to its terms grantor’s testamentary_trust was divided into three separate trusts trust b1 for the benefit of child trust b2 for the benefit of child and trust b3 for the benefit of child each trust is funded with class b common_stock in company child child and child are the trustees of each of trust b1 trust b2 and trust b3 under the terms of trust b1 trust b2 and trust b3 the income from each trust will be paid to or for the benefit of child child and child the respective beneficiaries of each trust during their lives upon the deaths of child child and child the principal of their respective trusts will be distributed to each child’s issue in the event that child child or child die without issue surviving the principal of that child’s trust will be distributed pursuant to the intestacy law of the state of new york as it would pertain to cousin child child and child as trustees are authorized to vote any stock in company held by trust b1 trust b2 and trust b3 in addition child child and child each own individually shares of class a and class b common_stock in company company has been owned by grantor and cousin’s family for several generations company has preferred_stock and two classes of common_stock class a and class b although company is authorized to issue preferred_stock it has not done so currently company has issued u shares of class a common_stock and v shares of class b common_stock the common_stock of company is traded on the new york stock exchange class a and class b common_stock normally trade at about the same price each share of company’s class b common_stock is convertible into one share of class a common_stock the class a shareholders may elect percent of the board_of directors while the remaining percent is elected by the class b shareholders on plr-114007-99 all other matters class a shareholders have one-tenth of a vote and class b shareholders have one vote generally whenever a dividend is paid to the class b shareholders the company must pay an equal or greater dividend to the class a shareholders however the company may pay a dividend to the class a shareholders without paying a dividend to the class b shareholders the family of grantor and cousin have been actively engaged in the management and ownership of company since its founding and are currently and always have been the controlling group of shareholders in company child child and child are either on the board_of directors officers and or employees of company the proposed transaction the family seeks to maintain ownership and control of company currently the family owns approximately percent of the total outstanding shares of stock and controls approximately percent of the voting power in order to avoid dilution of control of company in successor generations the family proposes to engage in the following transactions the trustees of trusts a1 a2 a3 b1 b2 and b3 will form llc a limited_liability corporation llc’s members represent that it will be treated as a partnership for federal tax purposes the purpose of llc will be to own invest in administer and manage the securities of company held by llc each trust will contribute all of its class a and class b common_stock in company to llc in return for membership in llc each trust will receive a percentage interest in llc evidenced by a capital_account equivalent to the value of its contribution members may only receive a return of part or all of their capital_account upon either withdrawal by the member or termination and liquidation of llc initially the trustees of trusts a1 a2 a3 b1 b2 and b3 will be the managers of llc under the terms of which each manager must be a descendant of cousin the affairs of llc will be conducted by the managers two-thirds of whom must consent to any_action taken by llc the llc can only be amended with the consent of two-thirds of the percentage interest of members no one may be admitted to membership and no member may encumber his or her interest in llc without unanimous consent of the members a member or an estate of a deceased member may only transfer a member’s interest to a descendant of cousin or a_trust in which all the remaindermen are descendants of cousin a member may only dispose_of a membership interest to a transferee other than a descendant of cousin if the interest is first offered to other members all living descendants of cousin and trusts exclusively for the benefit of descendants of cousin at a price not higher than the price at which the stock is traded on that day the llc can only be dissolved with the consent of two-thirds of the percentage interest of members an event that terminates the continued membership of the last survivor of the members in llc under law and a judicial plr-114007-99 dissolution after the llc is formed and the company stock is transferred to it the llc will then transfer its class a common_stock to child child and child in exchange for all of the class b common_stock owned by each of the children the exchange will be based on the shares’ respective fair market values as determined by stock market prices on the new york stock exchange on the date of the exchange as a result of the exchange llc will own approximately percent of the class b common_stock in company which represents all of the class b common_stock which was held by the family prior to the proposed transactions llc together with child child and child will own approximately percent of the class a common_stock you request the following rulings the exchange of class a common_stock in company for class b common_stock as proposed will not be deemed an addition or constructive_addition to the trusts within the meaning of sec_2601 of the internal_revenue_code the exchange will be a nonrecognition_transaction to all parties and the basis of the class a common_stock to be received by child child and child individually and the basis of the class b common_stock to be received by llc will be the same as the basis of their respective class a and class b common_stock surrendered in exchange therefor under sec_1036 and sec_1031 the exchange of class a common_stock in company for class b common_stock as proposed between llc and child child and child will not constitute a gift to llc or child child or child that is subject_to the gift_tax under sec_2501 ruling_request federal generation-skipping_transfer_tax consequences sec_2601 imposes a tax on every generation-skipping_transfer made after date under b a of the tax_reform_act_of_1986 act and sec_26 b i of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply to additions actual or constructive that are made to the trust after date you have represented that trust a1 trust a2 trust a3 trust b1 trust b2 and trust b3 were irrevocable on date and no additions have been made to any of the trusts after that date therefore unless the exchange of stock between plr-114007-99 the llc and trust a1 trust a2 trust a3 trust b1 trust b2 and trust b3 is deemed an addition to the various trusts or the proposed exchange changes the quality value or timing of the interests or powers provided for under the terms of the trusts trust a1 trust a2 trust a3 trust b1 trust b2 and trust b3 will remain exempt from the gstt a modification of a_trust that is otherwise exempt for gst tax purposes under the act will generally result in a loss of its grandfathered exempt status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust trust a1 trust a2 and trust a3 each hold the same number of shares of class a and class b common_stock in company for the benefit of child child and child respectively likewise trust b1 trust b2 and trust b3 each hold the same number of shares of class b common_stock for the benefit of child child and child respectively thus the beneficial interests of child child and child that are being transferred from the trusts to llc are identical in return the trustees of each child’s trust will have equal rights as managers of llc both as to authority and as to withdrawal and liquidation consequently child child and child will each have equal beneficial interests in llc accordingly the proposed exchange of the stock by the respective trusts for the interest in llc does not confer any additional powers interests rights or expectancies upon the trustees or beneficiaries or change the quality value or timing of any of the existing powers interests rights or expectancies therefore based on the facts submitted and representations made we conclude that the proposed exchange as described between the llc and trust a1 a2 a3 b1 b2 and b3 will not be deemed an addition to any of the trusts so as to cause a portion of trust a1 trust a2 trust a3 trust b1 trust b2 or trust b3 to be subject_to the generation-skipping_transfer_tax within the meaning of sec_26_2601-1 or b ruling_request federal_income_tax consequences under sec_1036 no gain_or_loss is recognized when common_stock in a corporation is exchanged solely for common_stock in the same corporation sec_1036 states that the rules relating to the basis_of_property acquired in an exchange described in sec_1036 are found in sec_1031 under sec_1031 if property is acquired in a transaction described in sec_1036 then the basis of such property shall be the same as that of the property exchanged in the transaction revrul_72_199 1972_1_cb_228 holds that the nonrecognition provisions of sec_1036 apply to an exchange between individual shareholders of two classes of a corporation’s common_stock having equal value even though the classes differed in plr-114007-99 voting preemptive and dividend rights see also sec_1_1036-1 of the income_tax regulations based solely on the information provided we rule that under the proposed transactions no gain_or_loss will be recognized by llc and the individual shareholders on the exchange of class a common_stock in company for class b common_stock we also rule that the basis of the stock in company to be received by llc and the individuals in each instance will be the same as the stock in company exchanged therefor ruling_request federal gift_tax consequences sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 states that where property is transferred for less than adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift in this case the exchange of class a common_stock in company held by llc for all of the class b common_stock held by child child and child will be based on each shares’ respective fair_market_value on the date of the transfer the interest of each child will remain the same after the proposed exchange of stock between llc and the children similarly as described above the exchange of stock between llc and trust a1 trust a2 trust a3 trust b1 trust b2 and trust b3 will not result in any change in the beneficial interests of any of the trust beneficiaries or the members of llc thus the interests transferred between llc and the children in addition to the interests transferred between llc and the individual trusts will be for full and adequate_consideration accordingly based on the facts submitted and the representations made the proposed transaction will not cause any beneficiary of trust a1 trust a2 trust a3 trust b1 trust b2 or trust b3 to have made a taxable gift_for federal gift_tax purposes under sec_2501 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent plr-114007-99 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to these matters sincerely assistant chief_counsel passthroughs and special industries by robert honigman acting assistant to the branch chief branch enclosure copy for sec_6110 purposes
